Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Claims 1-29 are directed to disclosures that are new to the CIP filing of this application (figs 15-20 and their related descriptions in the specification).  These claims thus do not get benefit of the earlier filing date of 16/926,327.  The effective filing date of these claims is 10/30/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 23 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regards to claim 6, “the anti-reflection element” lacks antecedent basis in line 1.  The anti-reflection element is introduced in claim 5 but claim 6 depends on claim 1.
	With regards to claim 8, “the connecting member” lacks antecedent basis in lines 1-2.  This is taken to be the same as “at least one connection element” introduced in claim 1.
	With regards to claim 23, “the connecting elements” is indefinite and lacks antecedent basis.  Claim 1 introduces “at least one connection element”.  It is unclear whether “the connecting element” is the same element as “the connection element” of a different one.  Further, if they are the same then there is confusion as to how many are present as claim 1 only requires at least one but claim 23 assumes multiple without ever positively stating it.  
	“the annular beam” also lacks antecedent basis and its relationship to the other claim elements is unclear.  
	Given the 112 issues no art is applied to claim 23 below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by First et al. (US 2009/0117000).
	With regards to claim 1, First et al. teaches a pathogen disinfection system (abstract) comprising: at least one connection element (base 30 with support members 307) (fig 1 and 3a); a base configured to hang from the ceiling (part made up of the UV lights 50, baffle 60, and lamp 70) via the at least one connection element wherein a radially inner surface of the base is disposed radially outward from and around a fan (40) configured to induce airflow in an upward direction (fig 1, 2; para [0029], [0031]); at least one UV light source (50) secured to a top portion of the base, the UV light source configured to emit UV light in a substantially upward direction toward the ceiling (the baffle 60 prevents light from being emitted downwards) to at least partially inactivate pathogens exposed to the emitted UV light in the path of the emitted light between the light and the ceiling, the UV light having a mean peak wavelength between 200-280 nm (253.7 nm) (fig 1;  para [0023], [0043]; see whole document).
	With regards to claim 2, the base comprises an annular shape (rings around the fan 40) wherein the at least one UV light source comprises a plurality of UV light sources disposed around the base (para [0040]; fig 1, 5).
	With regards to claim 4, the lamp is shown as a traditional tube bulb which would emit in the upward direction within and throughout the claimed range of 10-80 degrees inward and outward from the light source (para [0039]-[0042]; fig 1 and 5).
	With regards to claim 19, the connection element is a rod (connection members 307 are rods) (fig 1 and 3a).
	With regards to claim 21, a visible light (70) is secured to a bottom surface of the base (fig 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 8, 10, 16, 17, 19, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du CN 209959513 (English machine translation) in view of First et al. (US 2009/0117000).
	With regards to claim 1, Du teaches a pathogen disinfection system (abstract) comprising: at least one connection element (fixing diagonal rods 50); a base (disinfection platform 20 and lamp assembly 40) configured to hang from a ceiling via the at least one connection element (50), wherein a radially inner surface of the bas is disposed radially outward from and around a fan (fan 30) configured to induce airflow; and at least one UV light source (21) secured to a top portion of the base , the UV light source configured to emit UV light in a substantially upward direction toward the ceiling to at least partially inactivate pathogens exposed to the emitted UV light in the path of the UV light between the UV light source and the ceiling (fig 3; example 2; see whole document).  
	Du does not specify the wavelength of UV light used.  First et al. teaches that UVC light centered about 253.7 nm is particularly effective at sterilizing (para [0043]). A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used 253.7 nm UVC light motivated by an expectation of successfully killing pathogens. A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have optimized the result effective variable of light wavelength in order to achieve the desired pathogen destruction.
	Du teaches blowing the air downwards instead of upwards.  First et al. teaches a similar ceiling mounted UV pathogen disinfecting fan apparatus (abstract and fig 1).  First et al., however, teaches that the airflow can be drawn upwards into the disinfection area and adds that eh air flow pattern is not critical (para [0031]; fig 1).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have induced airflow upwards or downwards depending on the desired airflow motivated by an expectation of successfully flowing air through the disinfection area and providing disinfected air to occupants in a room. 
	With regards to claim 2, the base comprises an annular shape (surrounds the fan 30) (fig 3). Du teaches an annular UV lamp but does not specify the at least one UV light source comprises a plurality of UV light sources disposed around the base. First et al. teaches that multiple UV lamps can be used to create an annular ring of UV light emittance which aids in removing and replacing the lamps as needed (para [0040]-[0042]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used multiple UV lamps in order to provide the desired amount of UV light and specifically forming the ring of UV lamp out of multiple (two semi circles) makes it easier to replace the lamp without disassembly of the entire apparatus.
	With regards to claim 3, as discussed in claim 2, multiple UV lamps can be used to make up the annular ring.  Using any number between 4 and 36 would result in them being annularly offset from each other by 10 to 90 degrees.  
	With regards to claim 4, Du teaches that the light shines upward.  Light from the lamp would shine within the claimed ranges and throughout the claimed ranges (fig 3).
	With regards to claim 8, Du teaches an airflow redirector (frustum of a cone shaped element below the mounting 11; while not called an airflow redirector the structure is capable of that intended use) disposable around the connecting member of the fan (rod 10)wherein the redirector has an annular shape (rounded ring like shape) having a variable diameter that increases in a direction toward the ceiling (frustum of a cone hanging downward) and wherein the airflow redirector is configured to promote laminar flow in the air flow transitioning from a substantially vertical to a substantially horizontal flow (the angled shape would to at least some extent do this) (fig 3).  
	With regards to claim 10, Du teaches that the redirector has a frustoconical shape (fig 3). 
	With regards to claim 16, Du teaches a fan (30) that includes blades (33) that induce airflow wherein the fan is mounted to the ceiling (fig 3; abstract; see whole document).  The modification above in regards to claim 1 results in the airflow induced being upwards and toward the ceiling.
	With regards to claim 17, the radially inner surface of the base is at least partially vertically aligned with the fan blades (the fan blades are in the middle and occupy some of the same vertical space coordinates; fig 3).
	With regards to claim 19, the connection element is at least a rod that has a first end attached to the ceiling (top end attached to the ceiling via mount 11) and a second end attached to the base (bottom end attached to platform 20 of the base) (fig 3).
	With regards to claim 21, Du teaches a visible light source (42) attached to a bottom surface of the base (fig 3; see whole document).
	With regards to claim 22, Du teaches that the base has a plurality of segments (for example sterilization platform 20 a the top and the fan cover 60 at the bottom) that are joined via mounting plates (the are attached together by plate shaped sidewalls (lamp plate 41) (fig 3).
	
	
Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du CN 209959513 (English machine translation) in view of First et al. (US 2009/0117000) as applied to claim 1 above and further in view of McEllen (US 2009/0129974).
	With regards to claim 5, the combination does not teach an anti-reflection element mounted to the ceiling.  McEllen teaches a UV air purifying ceiling fan (abstract; fig 1).  McEllen teaches that reflection of UV light off the ceiling is a concern (para [0031]) and teaches adding UV absorptive material above the fan (such as a 2 by 4 foot panel  mount) to reduce UV reflection to the lower part of the room (para [0028]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to provide an antireflective element mounted above the disinfection device such as on the ceiling to reduce reflection of UV light from the ceiling and down into the room below.
	The combination results in an anti-reflective element as claimed.
	With regards to claim 6, the logic of the rejection of claim 5 applies to add the anti-reflection element to the ceiling above the UV light source.  As to the area the reflective element extends, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to size and position the anti-reflective element as desired in order to block the desired amount of UV reflectance off the ceiling including for example anywhere the UV light can shine such as 10-80 degrees radially in and out.
	With regards to claim 7, the combination does not teach a cover element disposed over the UV light source as claimed.  McEllen teaches providing a filter over the UV light source to block any visible wavelengths emitted from the UV light to allow for air purification at night without any visible light impairing sleep (para [0032]).   A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have provided a filter over the UV light source in order to filter out visible light that may be emitted from the UV source so that the purification can occur at night without disrupting sleep. 
	The combination results in a cover element (filter) disposed over the UV light source and secured to the base (as part of the whole device) wherein the cover element has a UV transparent material that allows UV light to pass through the cover element (the filter filters out visible light from UV light emitted by the UV light source).  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du CN 209959513 (English machine translation) in view of First et al. (US 2009/0117000) as applied to claim 1 above and further in view of Eisenhardt (US 4,422,824).
	With regards to claim 9, the combination above does not teach the diameter of the airflow redirector increases exponentially.  Eisenhardt teaches a mount (12) for a UV sterilizing ceiling fan that has a diameter that increases exponentially along a height of the mount (abstract; fig 1).  A person having ordinary skill in the art at the time the invention was effectively filed would have substituted one UV ceiling fan mount shape for another motivated by an expectation of successfully mounting the UV ceiling fan.

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du CN 209959513 (English machine translation) in view of First et al. (US 2009/0117000) as applied to claim 1 above and further in view of Rhoades et al. (US 2021/0388844) (priority date back to provisional 63/039,788 filed 6/16/2020 which supports the disclosure relied on).
	With regards to claim 11, the combination above does not teach that the UV light source is embedded into a top surface of the base.  Rhoades teaches a UV germicidal fan where the UV lights (on PCB 70) are recessed in a trough of an upper portion of a base (66) and then covered by a lens/cover (72) (fig 16; para [0044]- [0049]; abstract).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have embedded the UV light source in a recess into the top surface of the base in order to house and protect the UV light within the base as taught by Rhoades et al.
	With regards to claim 12, the recessed forms a trough between an inner sidewall and an outer sidewall (annular recess trough shown in figure 16 of Rhoades et al.) wherein the UV light source is disposed in the trough.  It is taken that the inner and outer side walls of the trough limit a beam spread angle of the light to less than 160 degrees as the walls of the trough block light emitted at angles closer to the horizontal from being emitted outside the base (66 is opaque).  Additionally, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have sized the trough and side walls as desired in order to achieve the desired mounting of the UV light source in the recess (the size and depth of the trough and walls directly impacting the angles of emitted light that can be spread outside the device).

Claim(s) 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du CN 209959513 (English machine translation) in view of First et al. (US 2009/0117000) as applied to claim 1 above and further in view of Poulsen (US 2019/0298869) and Guan (CN 2073750).
	With regards to claim 13, Du does not teach a lamp and lamp fixture as claimed.  Poulsen teaches at least one UV lamp configured to emit the UV light (110) and lamp fixture (chamber/area covered by cover 119 and bounded by end cap 105 and firewall 113) having a connector (sockets 111), the lamp fixture further has a base portion (top/ bottom of trough formed by enclosure 106), inner and outer side walls (two side walls of the trough forming 106), a first end cap (firewall 113), and a second end cap (first end cap 105), wherein the connector is mounted to the first endcap (described as firewall socket mount 113); and at least one ballast (118) configured to provide sufficient voltage to start the UV lamp in response to activation of the pathogen disinfection system (the known function of a ballast), wherein the ballast is disposed exterior to the lamp fixture (is disposed exterior to the fixture as defined above in a separate compartment between firewall 113 and second end cap 107 under cover 115) (fig 6 and 7; abstract; para [0049]-[0052]).
	A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have substituted one UV light source construction for another motivated by an expectation of successfully providing a UV light source.  
	It is additionally and alternatively presented that in the case the applicant disagrees with the assertion that the ballast is exterior to the lamp fixture  that a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have located the ballast anywhere (internally or externally) as desired as either location would still allow for the ballast to do its job of appropriately providing power to the UV lamps.
	The combination does not teach a holder for receiving the lamps. Guan teaches a UV light source and teaches that lamp holders (3) can help hold a UV lamp (2) in place by attaching to the base of a light fixture (back wall of front shell 6) (fig 1 and associated description).  A person having ordinary skill in the art at the time the invention was effectively filed would have found It obvious to have provided lamp holders attached to the base portion in order to provide support to secure the lamp in place.
	With regards to claim 14, a person having ordinary skill in the art would have found it obvious to have sized the lamp and fixture, ballast, and base as desired. This results in the claimed size relationships.
	With regards to claim 15, the combination results in mounting the lamp fixture and ballast to the top portion of the base.  A person having ordinary skill in the art would have found it obvious to mount the lamp fixture radially inward and the ballast radially outward on the base or vice versa as either way achieves the desired result of successfully providing UV light source(s) to the top of the base.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du CN 209959513 (English machine translation) in view of First et al. (US 2009/0117000) as applied to claim 1 above and further in view of Stewart et al. (US 9,797,413).
	With regards to claim 18, the combination does not teach a bladeless fan.  Stewart et al. teaches a bladeless ceiling fan (title; abstract).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have substituted a bladeless ceiling fan for a bladed one motivated by an expectation of successfully providing a fan and the desired air movement.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Du CN 209959513 (English machine translation) in view of First et al. (US 2009/0117000) as applied to claim 1 above and further in view of Tang (US 2003/0202882).
	With regards to claim 20, the combination does not teach that the connection element comprises an adjustable length.  Tang teaches a retractable suspension device with a telescoping tube (adjustable length) that allows for a user to raise and lower a ceiling fan as desired (abstract).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used an adjustable length connection element in order to allow a user to raise and lower the fan as desired.
	 

Claim(s) 24-26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenhardt (US 4,422,824) in view of Terruzzi  (EP1870114).
	With regards to claim 24, Eisenhardt teaches a pathogen disinfection fan system (abstract) comprising: a motor housing (11 and 14); a connecting member configured to secure the motor housing to a ceiling (rod or stem 10); a plurality of fan blades (15) rotationally secured to the motor housing, wherein the plurality of blades are configured to induce airflow; ; a fan motor (well-known pancake type motor; taken to be in the housing as that is how fans are constructed) and configured to drive rotation of the plurality of fan blades about the motor housing; at least one UV light source (19) secured to a top portion of each fan blade of the plurality of fan blades, the UV light configured to emit light in an upwards direction (at least some light goes upwards) toward the ceiling to at least partially inactivate pathogens exposed to the emitted light in the path between the light source and ceiling, the UV light having a mean peak wavelength between 200-280nm (2537 angstrom being equivalent to 253.7nm) (abstract; fig 1; columns 2 to 4).
	Eisenhardt does not teach that the fan blades are configured to induce airflow upwards.  Terruzzi teaches a similar germicidal ceiling fan with UV lights on the fan blades (abstract and fig 1; para [0047]).  Terruzzi teaches that the fan blades can cause upwards airflow to create a more effective purifying action or can even make the airflow reversable so that a user can choose the desired airflow pattern (para [0047]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have made the airflow go upwards in order to create a more effective purifying action or make the airflow reversable so that a user can choose the desired airflow pattern.
	In the instant the applicant takes issue with the determination that the motor is within the motor housing, it is additionally and alternatively presented that a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have placed the motor inside the housing so that the motor is protected and hidden inside.
	With regards to claim 25, Eisenhardt teaches that the UV light source is embedded within the top surface of a corresponding fan blade of the plurality of fan blades (fig 1 and 2).
	With regards to claim 26, Eisenhardt teaches using a copper band and spring wired brush to power the lights while the blades spin (column 4, lines 34-41).  Eisenhardt does not specify that induction is used.
	Terruzzi teaches that induction connections is a viable alternative to physical low friction electrical connections (para [0046]).  A person having ordinary skill in the art would have found it obvious to have used an induction power system to power the UV lights motivated by an expectation of successfully powering the UV lights on rotating fan blades.
	With regards to claim 28, Eisenhardt does not teach a plurality of UV lights on each fan blade. A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have duplicated the number of UV lights per fan motivated by an expectation of successfully providing more germicidal UV light. 
	With regards to claim 29, by having two UV lights secured to the fan blade both are secured (directly or indirectly) to both the radially inward portion and radially outward portion as claimed.  Additionally, a person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have positioned the duplicated UV lights anywhere on the recessed portion of the top of the fan blade motivated by an expectation of successfully providing the UV light to the locations taught by Eisenhardt.  Either way, the limitations of claim 29 are taught.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisenhardt (US 4,422,824) in view of Terruzzi  (EP1870114) as applied to claim 24 above and further in view of Neister et al. (US 2017/0304472).
	With regards to claim 27, the combination does not teach the use of UV light in the range of 215-225.  Neister et al. teaches that UV at 222nm is more effective than the traditional 254 nm light and sterilizes air more quickly (para [0021]; abstract; para [0002]).  A person having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have used a lamp emitting at 222 nm as this is taught to sterilize air more effectively and quicker. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD R SPAMER whose telephone number is (571)272-3197. The examiner can normally be reached Monday to Friday from 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD R SPAMER/Primary Examiner, Art Unit 1799